            Case 1:20-cr-00391-RA Document 29 Filed 10/06/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 10/6/2020


 UNITED STATES OF AMERICA,
                                                                  No. 20-CR-391
                        v.
                                                                      ORDER
 LAEL YOUNG,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         A status conference is scheduled for Friday October 9, 2020 at 2:00 p.m. The parties shall

use the dial-in information provided below to call into the conference:

Call-in Number: (888) 363-4749; Access Code: 1015508.

SO ORDERED.

Dated:      October 6, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
